   Case 2:09-cr-00184-ILRL-ALC Document 283 Filed 03/29/21 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                             CRIMINAL ACTION

VERSUS                                               NO. 09-184

KEVIN LEWIS                                          SECTION "B”

                            ORDER AND REASONS

       Considering defendant Kevin Lewis’ motion for compassionate

release (Rec. Doc. 263), the government’s response (Rec. Doc. 271),

and defendant’s reply (Rec. Doc. 272) and supplemental materials

(Rec. Docs. 262, 267, and 282),

       IT IS ORDERED that the motion (Rec. Doc. 263) is DISMISSED

WITHOUT PREJUDICE to refile upon satisfaction of 18 U.S.C. §

3582(c)(1)(A)’s exhaustion requirement.

  I.     LAW AND ANALYSIS

         A. Exhaustion of Administrative Remedies

       A motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A)

may be granted only if filed “after the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier. . . .”

18 U.S.C. § 3582(c)(1)(A). If the defendant can show that he

exhausted all administrative remedies, the court may reduce the

defendant’s   term   of   imprisonment    upon   a   finding   that    “(i)


                                    1
   Case 2:09-cr-00184-ILRL-ALC Document 283 Filed 03/29/21 Page 2 of 10



extraordinary and compelling reasons warrant such a reduction” and

“(ii). . .such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id.

     The     Fifth     Circuit         held       that    Section         3582(c)(1)(A)’s

exhaustion requirement is a “mandatory claim-processing rule.”

United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020). A

defendant’s       failure   to    exhaust         can    be     “a   glaring      roadblock

foreclosing compassionate release.” United States v. Raia, 954

F.3d 594, 597 (3rd Cir. 2020). However, “courts have concluded

that [the exhaustion] requirement is not absolute and that it can

be waived by the government or by the court, therefore justifying

an exception in the unique circumstances of the COVID-19 pandemic.”

Valentine    v.    Collier,      956    F.3d      797,    807      (5th   Cir.    2020)(per

curiam).

     On June 23, 2020, defendant asserts that he submitted a

request for a sentence reduction to his work supervisor Lieutenant

Allen   at   his    facility.      Rec.       Doc.      272   at     2.   Per    defendant,

Lieutenant Allen handed defendant’s request to his unit manager,

who had verbally confirmed to defendant that he received the

request. Id. Defendant states that in late July 2020, his counselor

told Lewis that he was in possession of his BP-9 request and that

it would be forwarded to the administrative coordinator because

requests at his facility no longer go to the warden. Id. Although

defendant does not provide any proof that the administrative

                                              2
     Case 2:09-cr-00184-ILRL-ALC Document 283 Filed 03/29/21 Page 3 of 10



coordinator     received      his    request,     he    maintains        that    he    has

exhausted his administrative remedies. Id.

      The     government      refutes      defendant’s         assertion        that    he

submitted      his    request       by     providing      a     record     of     Lewis’

administrative remedy history. Rec. Doc. 271-1. The government

notes that there is no record that defendant made an administrative

request for compassionate release based on COVID-19. Rec. Doc 271

at 8.

      In Dinet, the defendant similarly claimed to have exhausted

his administrative remedies absent any evidence that a request was

made to the warden of his facility. United States v. Dinet, No:

18-157, 2020 WL 4544482, at *2 (E.D.La. Aug. 6, 2020)(Milazzo,

J.). Because the defendant could not show that he fully exhausted

his administrative rights, the motion was not properly before the

court. Id. Also in Vedros, the defendant stated that he submitted

a   request    to    the   warden    but    did   not   provide      any   supporting

documentation.       United   States       v.   Vedros,       No.   14-237,     2020    WL

2838589, at *2 (E.D.La. June 1, 2020)(Africk, J.). Because there

was no record of defendant’s request and BOP confirmed that no

request was received, this Court dismissed his motion for failure

to meet the statutory requirement. Id.

        The Court is without authority to consider Lewis’ motion for

compassionate release because he has neither demonstrated that he

fully exhausted his administrative remedies nor that thirty days

                                            3
      Case 2:09-cr-00184-ILRL-ALC Document 283 Filed 03/29/21 Page 4 of 10



has passed since BOP’s receipt of his internal request. Defendant’s

claim that he submitted a request to prison officials without

written confirmation as such is insufficient proof of exhaustion.

          B. Extraordinary or Compelling Reasons

               1. Defendant’s Health Conditions

       Even if we were to reach the merits of defendant’s motion,

defendant does not raise any extraordinary or compelling reasons

to    justify     a   sentence        reduction.          Where     the   defendant    seeks

compassionate release on the basis of his underlying medical

conditions, “extraordinary and compelling” reasons exist when the

defendant,      who    does     not    pose    a        danger    to   the    community,   is

suffering from a terminal illness 1, a serious physical or medical

condition,       serious      functional           or      cognitive         impairment,    or

experiencing deteriorating physical or mental health because of

age    that    substantially          diminishes         the     defendant’s     ability    to

provide self-care. United States v. Henderson, No. 11-271, 2020 WL

2850150, at *2 (E.D.La. June 2, 2020)(Milazzo, J.)(citing U.S.S.G.

1B1.13).

       Defendant      argues     that     he       is     an     eligible     candidate    for

compassionate         release    because           he    suffers       from    hypertension,

anxiety       disorder,    moderate       asthma,         and     tuberculosis     that    has

diminished his lung capacity. Rec. Doc. 267 at 4.


1 The Sentencing Commission included the following examples of a “terminal
illness”: metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),
end-stage organ disease, and advanced dementia. See U.S.S.G. 1B1.13.

                                               4
   Case 2:09-cr-00184-ILRL-ALC Document 283 Filed 03/29/21 Page 5 of 10



     The Fifth Circuit found that a defendant’s hypertension was

not extraordinary because it is commonplace among Americans and

can be managed with proper medication. United States v. Thompson,

984 F.3d 431, 434 (5th Cir. 2021). Additionally, this Court often

considers   the     quality    of   medical      care    an   inmate    receives    in

response to his reported ailments. United States v. Wilfred, No.

07-351, 2020 WL 4365531, at *4 (E.D.La. July 30, 2020)(Africk,

J.)(defendant’s medical records indicated that he was receiving

continuous treatment and medication to manage his hypertension);

United    States     v.   Mazur,     457       F.Supp.3d      559,     563    (E.D.La.

2020)(Africk,       J.)(“Notably    absent      from     Mazur’s     motion    is   any

assertion that the BOP is not providing him with adequate medical

care.”); United States v. Reed, 464 F.Supp.3d 854, 861 (E.D.La.

June 2, 2020)(Fallon, J.)(“It is also not clear to the Court that

Reed’s medical problems ‘substantially diminish’ his ability to

provide self-care within his correctional facility. . .In fact, it

appears that Reed has consistently received prompt care for his

medical issues whenever they arise.”).

     A review of defendant’s medical records would indicate that

Lewis    receives    regular    treatment       for     his   various    conditions,

including an initial consultation and follow up visits in August

for his chest pain and anxiety. Rec. Doc. 272-1 at 5-8, 10-14. It

also appears that Lewis has been prescribed medication for his

blood pressure, migraines, and anxiety and can request a refill

                                           5
   Case 2:09-cr-00184-ILRL-ALC Document 283 Filed 03/29/21 Page 6 of 10



without   issue.   See   generally       Rec.   Doc.   272-1.   Consistently

throughout the records, Lewis is reportedly alert, oriented, and

responsive to the medical examiner’s questions. Id.

     Defendant’s underlying health appears to be well-controlled

and does not affect his ability to render self-care. Therefore, we

do not find that an extraordinary or compelling reason exists on

the basis of Lewis’ health concerns alone.

           2. Defendant’s Mother’s Health Conditions

     Notwithstanding defendant’s own health issues, his mother Joy

Lewis also submits supplemental materials to the Court, requesting

that her son be released to assist with her care. Rec. Doc. 282.

Mrs. Lewis states that she became totally disabled on September 6,

2020 and was brought under the care of her daughter in late

December 2020. Id. at 2. Due to her daughter’s work schedule as a

military drill sergeant, Mrs. Lewis indicates that she is often

without proper care, including meals or “get[ting] cleaned up”,

until her daughter returns in the evening. Id. Mrs. Lewis also

attaches photos of her medication and wheelchair. Id. at 3-17.

     When a defendant requests a sentence reduction based on family

circumstances, subsection (B) of the policy statement states that

extraordinary and compelling circumstances may arise from “(i)

[t]he death or incapacitation of a caregiver of the defendant’s

minor child or minor children or (ii) [t]he incapacitation of the

defendant’s spouse or registered partner when the defendant would

                                     6
   Case 2:09-cr-00184-ILRL-ALC Document 283 Filed 03/29/21 Page 7 of 10



be the only available caregiver for the spouse or registered

partner.” United States v. Sam, No. 17-83, 2020 WL 3415771, at *3

(E.D.La. June 22, 2020)(Morgan, J.)(citing U.S.S.G. § 1B1.13, cmt.

n.1(C)(i)-(ii)(U.S. Sentencing Comm’n 2018)). Although the policy

statement does not expressly apply to a defendant’s parent, courts

have applied the category to parents “when a defendant is the only

available caregiver for an incapacitated parent, which is a more

unique occurrence given that inmates may have siblings or other

family members able to care for their parents.” Id. (internal

quotes omitted)(citing United States v. Bucci, 409 F.Supp.3d 1, 2

(D.Mass. 2019)).

     In Sam, the defendant requested a reduction in sentence so

that he may care for his children, mother, and grandmother. Id.

However, the court found that the defendant did not meet his burden

of producing any evidence that his mother and grandmother were

incapacitated and that he was the only potential caregiver. Id.

     It is unclear exactly what Mrs. Lewis suffers from that has

rendered her disabled, but the Court can reasonably presume that

she requires at least some assistance in achieving daily tasks.

Although   Mrs.   Lewis   indicates       that   her   daughter   is   unable   to

meaningfully care for her amidst her work responsibilities, she

omits any mention of her other son Samuel Nicholas III and whether

he would be able to serve as her caregiver. See Rec. Doc. 122 at

11. Therefore, because the defendant’s mother failed to show that

                                      7
   Case 2:09-cr-00184-ILRL-ALC Document 283 Filed 03/29/21 Page 8 of 10



defendant    is   the    only       potential   caregiver,   extraordinary       and

compelling family circumstances do not exist to justify a sentence

reduction.

            3. Safety to Others and the Community

     Lastly, even if we were to find extraordinary and compelling

reasons existed to grant compassionate release, defendant failed

to meet his burden that he would not pose a danger to the community

upon his release. To obtain compassionate release, the defendant

must “demonstrate that he ‘is not a danger to the safety of any

other   person    or    to    the    community,    as   provided   in   18    U.S.C.

3142(g).’” United States v. Reed, 464 F.Supp.3d 854, 860 (E.D.La.

2020)(Fallon, J.). “Section 3142(g) requires the court to consider

factors   such    as    the   nature     and    circumstances   of   the     charged

offense, the history and characteristics of the defendant, and the

nature of seriousness of the danger to a person or the community

at large posed by the defendant’s release.” Id.

     In Wilfred, this Court considered the defendant’s criminal

history that included numerous state and federal drug offenses, an

attempt to evade arrest, and firearms that were retrieved from his

car and held that “the nature and circumstances of this offense

combined with Wilfred’s criminal history demonstrate that he would

be a danger to the community if released.” Wilfred, 2020 WL

4365531, at *6.




                                           8
     Case 2:09-cr-00184-ILRL-ALC Document 283 Filed 03/29/21 Page 9 of 10



      Here, defendant has a serious criminal history, including a

manslaughter conviction. Rec. Doc. 271 at 22. Within two years of

his release for that crime, defendant was arrested and convicted

of attempted possession with intent to distribute a controlled

substance within 1,000 feet of a school. Id. Two years following

defendant’s release for that conviction, defendant committed the

instant offenses wherein he was found guilty of one count of

conspiracy to distribute 100 grams or more of heroin and one count

of distribution of 100 grams or more of heroin. Id. at 1, 22.

      Defendant seeks to mitigate the seriousness of his prior

convictions by pointing to the fact that they were committed over

29   years   ago.    Rec.   Doc.   272       at   9-10.    Notably,    defendant

acknowledges that his sentence reflects an upward variance based

on his recidivism that was intended to “respect the law and protect

the public from future crimes.” Id. at 10. Still, defendant hopes

to impress upon the Court that he would not pose any danger by

providing letters from Lieutenant Allen and Case Manager Kevin

Washington, both of whom claim that Lewis has been a model inmate.

Rec. Doc. 262 at 3-4.

      Although defendant’s good conduct while in custody is one

factor that weighs in his favor, he nevertheless fails to meet his

burden.    Irrespective     of   when       defendant     committed   his   prior

offenses, his criminal history demonstrates a tendency toward




                                        9
   Case 2:09-cr-00184-ILRL-ALC Document 283 Filed 03/29/21 Page 10 of 10



recidivism that would preclude us from granting compassionate

release at this time.

     New Orleans, Louisiana this 26th day of March, 2021



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    10
